—Judgment, Supreme Court, New York County (Harold Beeler, J., on summary denial of motion; William Leibovitz, J., at jury trial and sentence), rendered July 12, 1999, convicting defendant of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied without a hearing. Viewing defendant’s two sets of moving papers as a whole, we find that there was no basis upon which to grant a suppression hearing (see, People v Mendoza, 82 NY2d 415). Defendant expressly disputed the People’s allegation that he had dropped a bag of cocaine to the ground, and disclaimed that the drugs had ever been in his possession.
Defendant’s contention that the trial court inhibited the disclosure by potential jurors of potential biases and prejudices is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s rebukes of two jurors it excused did not deter other *333jurors from informing the court of anything which might render them unable to be impartial. Concur — Rosenberger, J. P., Williams, Tom, Lerner and Buckley, JJ.